UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (X) QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From TO Commission File No. 000-53118 BRIDGETON GLOBAL DIRECTIONAL FUND, LP Delaware 20-8870560 (a Delaware Partnership) (I.R.S. Employer Identification No.) 7535 Windsor Drive, Suite A205 Allentown, PA 18195 (610) 366-3922 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No □ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-accelerated filer (do not check if a Smaller reporting company) Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A (Amendment No. 1) amends the Quarterly Report on Form 10-Q of Bridgeton Global Directional Fund, LP (the “Partnership”) for the quarterly period ended March 31, 2012, as originally filed with the Securities and Exchange Commission (SEC) on May 15, 2012 (the “Original Filing”). This Form 10-Q/A amends the Original Filing solely for the purpose of inserting dates in the certifications contained within the Original Filing, which were inadvertently left out. Except as described above, no other amendments have been made to the Original Filing. This Amendment continues to speak as of the date of the Original Filing, and the Partnership has not updated the disclosure contained herein to reflect events that have occurred since the date of the Original Filing. This Amendment No. 1 should be read in conjunction with the Partnership’s other filings made with the SEC subsequent to the filing of the Original Filing, including any amendments to those filings. BRIDGETON GLOBAL DIRECTIONAL FUND, LP INDEX TO FORM 10-Q PART I – FINANCIAL INFORMATION Page Item 1. Condensed Financial Statements 3 Condensed Statements of Financial Condition 3 Condensed Schedules of Investments 4-5 Condensed Statements of Income (Loss) and General Partner Incentive Allocation 6 Condensed Statements of Changes in Partners’ Capital (Net Asset Value) 7-8 Notes to Condensed Financial Statements 9-21 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22-24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 25 PART I - FINANCIAL INFORMATION Item 1. Condensed Financial Statements BRIDGETON GLOBAL DIRECTIONAL FUND, LP CONDENSED STATEMENTS OF FINANCIAL CONDITION As of March 31, 2012 (Unaudited) and December 31, 2011 March 31, December 31, ASSETS Equity in Trading Accounts: Due from brokers and forward currency dealer (including margin deposits of $2,199,813 for 2012 and $1,726,592 for 2011) $ Net unrealized gains on open futures contracts Net unrealized (losses) on open futures contracts ) ) Net unrealized (losses) on open forward currency contracts ) ) Cash and cash equivalents Due from General Partner TOTAL ASSETS $ $ LIABILITIES AND PARTNERS’ CAPITAL (NET ASSET VALUE) LIABILITIES Prepaid subscriptions $ $ Redemptions payable Other accrued expenses Accrued management fees TOTAL LIABILITIES PARTNERS’ CAPITAL (NET ASSET VALUE) Limited partners – Investor Class (4,206.3222 and 8,872.8542 fully redeemable units at March 31, 2012 and December 31, 2011, respectively) Limited partners – Institutional Class – Series 1 (1,081.9630 and 1,100.3619 fully redeemable units at March 31, 2012 and December 31, 2011, respectively) Limited partners – Institutional Class – Series 2 (2,537.2975 and 3,047.6238 fully redeemable units at March 31, 2012 and December 31, 2011, respectively) General partner – Institutional Class – Series 3 (0.4542 and 0.4504 fully redeemable units at March 31, 2012 and December 31, 2011, respectively) TOTAL PARTNERS’ CAPITAL (NET ASSET VALUE) TOTAL LIABILITIES AND PARTNERS’ CAPITAL (NET ASSET VALUE) $ $ See Notes to Condensed Financial Statements. 3 BRIDGETON GLOBAL DIRECTIONAL FUND, LP CONDENSED SCHEDULES OF INVESTMENTS As of March 31, 2012 (Unaudited) LONG FUTURES CONTRACTS Range of Unrealized % of No. of Expiration Gain Partners’ Contracts Dates Futures Industry Sector (Loss), Net Capital* Commodities $ % Currencies ) )% Energy ) )% Financials ) )% Metals 6/20/12 - 6/19/13 London Aluminum ) )% 60 6/20/12 - 6/19/13 London Copper ) )% Other ) )% Stock indices ) )% Total long futures contracts $ ) )% SHORT FUTURES CONTRACTS Range of Unrealized % of No. of Expiration Gain Partners’ Contracts Dates Futures Industry Sector (Loss), Net Capital* Commodities $ % Currencies ) )% Energy % Financials ) )% Metals 6/20/12 – 3/20/12 London Aluminum % Other ) )% Stock indices ) )% Total short futures contracts $ % Total futures contracts $ ) )% LONG FORWARD CURRENCY CONTRACTS Unrealized % of Gain Partners’ Description (Loss), Net Capital* Various forward currency contracts $ ) )% Total long forward currency contracts $ ) )% SHORT FORWARD CURRENCY CONTRACTS Unrealized % of Gain Partners’ Description (Loss), Net Capital* Various forward currency contracts $ ) )% Total short forward currency contracts $ ) )% Total forward currency contracts $ ) )% *Except for London Aluminum and London Copper, no single contract’s value exceeds 5% of Partners’ Capital See Notes to Condensed Financial Statements. 4 BRIDGETON GLOBAL DIRECTIONAL FUND, LP CONDENSED SCHEDULES OF INVESTMENTS (CONTINUED) As of December 31, 2011 LONG FUTURES CONTRACTS Range of Unrealized % of No. of Expiration Gain Partners’ Contracts Dates Futures Industry Sector (Loss), Net Capital* Commodities $ % Currencies % Energy % Financials % Metals 3/21/12 - 3/20/13 London Aluminum ) )% 92 3/21/12 - 3/20/13 London Copper ) )% Other ) )% Stock indices % Total long futures contracts $ ) )% SHORT FUTURES CONTRACTS Range of Unrealized % of No. of Expiration Gain Partners’ Contracts Dates Futures Industry Sector (Loss), Net Capital* Commodities $ ) )% Currencies % Energy % Financials ) )% Metals 3/1/12 - 3/20/13 London Aluminum % 94 3/21/12 - 3/20/13 London Copper % Other % Stock indices ) )% Total short futures contracts $ % Total futures contracts $ ) % LONG FORWARD CURRENCY CONTRACTS Unrealized % of Gain Partners’ Description (Loss), Net Capital* Various forward currency contracts $ ) )% Total long forward currency contracts $ ) )% SHORT FORWARD CURRENCY CONTRACTS Unrealized % of Gain Partners’ Description (Loss), Net Capital* Various forward currency contracts $ ) )% Total short forward currency contracts $ ) )% Total forward currency contracts $ ) )% *Except for London Aluminum and London Copper, no single contract’s value exceeds 5% of Partners’ Capital See Notes to Condensed Financial Statements. 5 BRIDGETON GLOBAL DIRECTIONAL FUND, LP CONDENSED STATEMENTS OF INCOME (LOSS) AND GENERAL PARTNER INCENTIVE ALLOCATION For the Three Months Ended March 31, 2012 and 2011 (Unaudited) Three Months Ended March 31, NET INVESTMENT (LOSS) Income: Interest income $ $ Expenses: Brokerage commissions Management fees Professional fees Accounting, administrative fees and other expenses Total expenses Net investment (loss) ) ) TRADING PROFITS (LOSSES) Profits (losses) on trading of commodity futures and forward currency contracts: Net realized gains on closed contracts Change in net unrealized (losses) on open contracts ) ) Net trading profits (losses) ) NET INCOME(LOSS) $ ) $ NET INCOME (LOSS) PER UNIT (based on weighted average number of units outstanding during the period) Investor Class $ ) $ Institutional Class – Series 1 $ ) $ Institutional Class – Series 2 $ ) $ Institutional Class – General Partner – Series 3 $ ) $ See Notes to Condensed Financial Statements. 6 BRIDGETON GLOBAL DIRECTIONAL FUND, LP CONDENSED STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) For the Three Months Ended March 31, 2012 (Unaudited) Partners' Capital (Net Asset Value) Institutional Class Series 3 Investor Class Series 1 Series 2 General Partner Units Amount Units Amount Units Amount Units Amount Total Balances at January 1, 2012 $ Additions 14 Transfers ) ) - Redemptions ) - - ) Net (loss) - ) - ) - ) - ) ) Balances at March 31, 2012 $ Net Asset Value Per Unit Institutional Class Series 3 Investor Class Series 1 Series 2 General Partner January 1, 2012 $ March 31, 2012 $ See Notes to Condensed Financial Statements. 7 BRIDGETON GLOBAL DIRECTIONAL FUND, LP CONDENSED STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) (CONTINUED) For the Three Months Ended March 31, 2011 (Unaudited) Partners' Capital (Net Asset Value) Institutional Class Series 3 Investor Class Series 1 Series 2 General Partner Units Amount Units Amount Units Amount Units Amount Total Balances at January 1, 2011 $ Additions Redemptions ) Net income - Balances at March 31, 2011 $ Net Asset Value Per Unit Institutional Class Series 3 Investor Class Series 1 Series 2 General Partner January 1, 2011 $ March 31, 2011 $ See Notes to Condensed Financial Statements. 8 BRIDGETON GLOBAL DIRECTIONAL FUND, LP NOTES TO CONDENSED FINANCIAL STATEMENTS For the Three Months Ended March 31, 2012 and 2011 (Unaudited) 1.BASIS OF PRESENTATION The interim condensed financial statements of Bridgeton Global Directional Fund, LP (formerly RFMC Global Directional Fund, LP) (the “Partnership”), included herein, have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and Rule 8-03 of Regulation S-X.Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for complete annual financial statements.These condensed financial statements are unaudited and should be read in conjunction with the audited financial statements and notes thereto included in the Partnership’s Annual Report on Form 10-K for the year ended December 31, 2011.The Partnership follows the same accounting policies in the preparation of interim reports as set forth in the annual report.In the opinion of management, the financial statements reflect all adjustments, which are of a normal recurring nature, necessary for a fair presentation of the financial position, results of operations and changes in partners’ capital for the interim periods presented and are not necessarily indicative of a full year’s results. 2.PARTNERSHIP ORGANIZATION The Partnership, a Delaware limited partnership, was organized on March 19, 2007 and commenced trading operations on August 1, 2007.The Partnership’s business is to trade, buy, sell or otherwise acquire, hold or dispose of commodity futures contracts, options on physical commodities and on commodity futures contracts, forward contracts, and instruments that may be subject of a futures contract, including equities, indices and sectors ("Commodity Interests"), and any rights pertaining thereto and to engage in all activities incident thereto. The Partnership may also invest in entities (including without limitation other partnerships, separate managed accounts, exchange traded funds or other types of funds) that primarily trade in exchange traded securities, options on exchange traded securities, exchange traded funds, or Commodity Interests.The objective of the Partnership is the appreciation of its assets through speculative trading. From the Partnership’s start until February 1, 2011, Ruvane Fund Management Corporation, a Delaware corporation (“Ruvane”, or the "General Partner" for periods prior to March 1, 2011), was the sole general partner of the Partnership.From that date until March 1, 2011, Bridgeton Fund Management, LLC (“Bridgeton”, or the "General Partner" for periods on or after March 1, 2011) was a co-general partner of the Partnership with Ruvane.Effective March 1, 2011, Bridgeton is the sole general partner of the Partnership.The General Partner of the Partnership is registered as a Commodity Pool Operator and a Commodity Trading Advisor with the Commodity Futures Trading Commission (CFTC).The General Partner is required by the Limited Partnership Agreement, as amended and restated, (the “Agreement”) to contribute $1,000 to the Partnership. In accordance with the Agreement, the Partnership offers limited partnership interests through a private offering pursuant to Regulation D as adopted under section 4(2) of the Securities Act of 1933, as amended.The Partnership will offer limited partnership interests up to an aggregate of $100,000,000; provided that the General Partner may increase the amount of interests that will be offered in increments of $10,000,000, after notice to the limited partners. The Partnership offers two classes of limited partnership interests; the Institutional Class and the Investor Class. Commission charges, General Partner management fees and incentive allocations to the General Partner will differ between Classes and/or Series, but in all other respects the Institutional Class interests and the Investor Class interests will be identical. The Institutional Class and Investor Class interests will also be traded pursuant to the same trading program and at the same Trading Level (as defined in the Confidential Offering Memorandum). 9 BRIDGETON GLOBAL DIRECTIONAL FUND, LP NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) For the Three Months Ended March 31, 2012 and 2011 (Unaudited) 2. PARTNERSHIP ORGANIZATION (CONTINUED) The General Partner has selected Welton Investment Corporation (the “Advisor”) as the Partnership’s trading advisor.All of the Partnership’s assets will initially be traded pursuant to the Advisor’s Global Directional Portfolio, which follows a proprietary quantitative trading strategy.The General Partner, in the future, may allocate the Partnership’s assets to other trading strategies and investment programs. The Partnership shall end upon the withdrawal, insolvency or dissolution of the General Partner or a decline of greater than fifty percent of the net assets of the Partnership as defined in the Agreement, or the occurrence of any event which shall make it unlawful for the existence of the Partnership to be continued. 3. SIGNIFICANT ACCOUNTING POLICIES A.
